                                                                                                                            Case 4:18-cv-05999-JSW Document 83-8 Filed 08/12/20 Page 1 of 1


Anwar Burton

From:                                                                                                                         Kopp, Michael W <MKopp@seyfarth.com>
Sent:                                                                                                                         Wednesday, May 27, 2020 9:53 AM
To:                                                                                                                           Anwar Burton
Cc:                                                                                                                           Rusche, Tim; Ninelist, Linda; Einsig, Rebecca
Subject:                                                                                                                      McGhee v. Andeavor - Supplemental Production


Anwar,

We have supplemented our prior production of wage statements to include the pre-2019 wage statements for
the Carson Lab. You should have received the email from Kiteworks allowing you access to the
production. This supplemental production (as with the prior productions of Carson Lab time and payroll data)
is confidential under the terms of the parties’ protective order.

Mike


Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
Direct: +1-916-498-7039
mkopp@seyfarth.com | www.seyfarth.com
      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.




                                                                                                                                                                  1
